Case: 09-50345     Document: 00511001639          Page: 1    Date Filed: 01/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 12, 2010
                                     No. 09-50345
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

AMANDA CELINA BERMEA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:05-CR-330-1


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Amanda Celina Bermea appeals the 30-month sentence imposed following
the revocation of her supervised release for failing to submit to drug testing,
failing to attend drug counseling, and failing to report to her probation officer.
Bermea argues that her sentence, which was above the guidelines range, is
unreasonable because it is greater than necessary to accomplish the sentencing
objectives of 18 U.S.C. § 3553(a).



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-50345    Document: 00511001639 Page: 2        Date Filed: 01/12/2010
                                No. 09-50345

      Because Bermea did not object to the reasonableness of her sentence in the
district court, review is limited to plain error only.    See United States v.
Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). The 30-month sentence did not
exceed the statutory maximum term of imprisonment authorized upon
revocation of supervised release. Bermea has therefore not shown plain error
with regard to the reasonableness of her sentence. See id. at 265.
      AFFIRMED.




                                       2